DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	In response to the Amendment received on 03/29/2022, the examiner has carefully considered the amendments.  
Response to Arguments

Applicant’s arguments, see Remarks/Amendment, filed 3/29/2022, with respect to the rejection(s) of claim(s) 1, 3-4, 6, 9, 11-13, 16, 18, 22-25 and 27 under 35 U.S.C. 102(a1) as being anticipated by Robillard et al (US2004/0259975) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rich et al (EurJIC, 2013) and Sala et al (Eur. J. Org. Chem, 2008).
The teachings of  Robillard differ from the instantly claimed compounds of Formula (II)-B; Formula (III)-B; the composition  of claim 9 comprising a ligand of Formula (I)-B and a metal compound sufficient to catalyze the reaction of the reactive material in said composition; and the method of catalyzing a reaction comprising irradiating a composition comprising a ligand derived from a compound represented by Formula (I)-B and a metal compound sufficient to catalyze the reactive material found in said composition since the compound set forth by Robillard, i.e., 
    PNG
    media_image1.png
    175
    339
    media_image1.png
    Greyscale
 comprises a double bond formed between the 3 and 4 position of the cyclohexyl ring.  The instantly claimed compounds of Formula (I)-B; Formula (II)-B and Formula (III)-B comprises a single bond in positions 3 and 4 of the cyclohexyl ring.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 9, 16-17, and 22 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Rich et al (EurJIC, 2013).
Rich sets forth a compound capable of coordinating with a metal having the chemical structure:  
    PNG
    media_image2.png
    137
    283
    media_image2.png
    Greyscale
--see scheme 1, pg 1214.   Said compound is used as a catalyst for the epoxidation of styrene—see Table 3, page 1217.  The reaction is the epoxidation and the vinyl group of styrene is a cationic polymerizable group.  Said EPD in the Lrac formula is a nitrogen compound.  Rich sets forth metal coordination complexes of 
manganese salts with said Lrac to obtain metal coordination complexes:  
    PNG
    media_image3.png
    892
    179
    media_image3.png
    Greyscale
.  Thus, said compounds are capable of coordinating with a metal.   Therefore, it is deemed the compound of Formula (II)-B, when m is 0, R2 is an alkyl group and n is 2, B1 and B’ together form a spirocyclic groups and R3 is an alkyl group and EPD is a nitrogen electron pair donor atom corresponding to the definitions of claims 1 and 3 are known in the prior art. It is deemed Formula (VI) is anticipated when Q is an amine group for the compounds discussed above.  
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Sala et al (Eur. J. Org. Chem, 2008).
Sala sets forth compounds capable of coordinating with a metal having an electron pair donor groups having the structures:  
    PNG
    media_image4.png
    194
    558
    media_image4.png
    Greyscale
--see scheme 1, page 6198.  The compound (+)-6/(-)-6 and (+)-7/(-)-7are deemed to anticipate the formula (II)-B of claim 1 and 3, when m is 0, R2 is an alkyl group and n is 2, B1 and B’ together form a spirocyclic groups and R3 is an alkyl group and EPD is a nitrogen electron pair donor atom corresponding to the definitions of claims 1 and 3.  In addition, Sala also sets forth 
    PNG
    media_image5.png
    159
    445
    media_image5.png
    Greyscale
, wherein said compounds anticipate Formula (II)-B, when m is 0, R2 is an alkyl group and n is 2, B1 and B’ together form a spirocyclic groups and R3 is an alkyl group and EPD is a nitrogen electron pair donor atom corresponding to the definitions of claims 1 and 3.  Sala sets forth coordinating at least (+)-3/(-)-3 with palladium metal salts—see table 1 on page 6201 and the paragraph titled coordination chemistry and catalysis on page 6200.  It is deemed the compounds set forth in scheme 2 also anticipate Formula (II)-B, when m is 0, R2 is an alkyl group and n is 2, B1 and B’ together form a spirocyclic groups and R3 is an alkyl group and EPD is a nitrogen electron pair donor atom.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 3 and 6-7, the phrase "capable" renders the claim indefinite because it is unclear when the compound as defined is or is not capable of coordinating with a metal. 


Allowable Subject Matter

Claims 4, 6-7, 11-14, 18, 20-21, and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 27 is allowed.
The following is an examiner’s statement of reasons for allowance: The prior art, alone or in combination, fails to expressly teach and/or render obvious a method of catalyzing a reaction using irradiation of a composition comprising  a reactive material comprising at least one or (i) or (ii) as instantly defined and b) a latent catalyst comprising the reaction product formed from (i) a ligand derived from a compound comprising the chemical structure represented by formula (I)-B and (ii) a metal compound sufficient to catalyze the reaction of the reactive material.  .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jacquet et al in the European Journal of Organic Chemistry, 2012, pages 4844 to 4852.  Diebolt et al in ACS-Catalysis, 2012 pages 128-137.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc